DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a process that can be performed mentally, involving observation, evaluation, judgement and opinion.  The claim(s) recite(s) the mentally performable (or with pen and paper) steps of performing a dispersion calculation to the physiological signal record (obtained by observation) to generate a Poincare plot of the physiological record (evaluation); and inputting the plot into a heart rhythm classifier model to determine a heartbeat classification of the user based on personal health data of the user (judgement and opinion). A judicial exception is therefore recited.
This judicial exception is not integrated into a practical application because there is no improvement to the functioning of a computer, or to any other technology or technical field, as the computer merely acts as a tool upon which the abstract idea is performed (see MPEP 2106.05(a), (f)); there is no application or use of the judicial exception to effect a particular treatment or prophylaxis for disease or medical condition, but merely diagnosis (see Vanda Memo); there is no application of the judicial exception with, or by use of, a particular machine (see pars. 0012 and 0013 of the present specification where any variety of generic equipment may be used), as discussed in MPEP 2106.05(b); there is no transformation or reduction of a particular article to a different state or thing (data is input and data is output), as discussed in MPEP 2106.05(c); and there is no application or use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the particular technological environment of cardiac diagnostics, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e), (h) and the Vanda Memo issued in June 2018.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional step of sensing a user using a wearable device to acquire a physiological signal record represents insignificant extra-solution activity required in any method intent on determining a heartbeat classification based on personal health data of the user (see MPEP 2106.05(g)).  As disclosed by the applicant, the wearable device may include a host of well-known devices and obtain the signal record in “…all kinds of suitable ways,” (par. 0012).
The wearable device sensor is also WURC in the medical art.  As discussed above, the applicant discloses that the wearable device may include a host of well-known generic devices including by way of example, smart watches, smart wristbands, smart glasses, and “…other device [sic] of the likes [sic]…” and that said devices may obtain the signal record in “…all kinds of suitable ways,” (par. 0012).
Regarding claim 2, the step of filtering is considered an insignificant extra-solution activity as filtering of signals is well-known in any signal processing system and only tangentially related to the invention.
	Dependent claims 3-5, 7, 8 and 10 do not contain any additional elements outside the mentally performable abstract idea, as the limitations therein are mentally performable.  
The allusion to machine learning in claim 6 fails to integrate the exception into a practical application because it merely acts as a tool upon which the abstract idea is performed, does not involve use of a particular machine, and is only tangentially related to the abstract idea --nor is it associated with any particular therapy or transformation to a different state.  Machine learning is also WURC in the art as a means to adaptively train systems without complex programming.  Official Notice is taken.
	Regarding claim 9, note the comments made above with respect to similarly worded claim 1.  A host device by definition is merely a tool upon which an algorithm is accommodated.  Furthermore, the host device as disclosed by the applicant may include a variety of generic computer-based structures (par. 0013), all of which are WURC, as is the combination of a wearable physiological signal sensing device and a host device for storing and processing the sensed information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubner (EP 3117767 A1).
Regarding claim 1, Hubner discloses a heartbeat analyzing method (par. 0001), comprising: sensing a user using a wearable device (pars. 0004, 0050) to acquire a physiological signal record (pars. 0012, 0015); performing a dispersion calculation to the physiological signal record using the 5wearable device to generate a Poincare plot of the physiological signal record (pars. 0024, 0025; Figs. 5A, 5B; standard deviation); and inputting the Poincare plot into a heart rhythm classifier model to determine a heartbeat classification of the user based on personal health data of the user (pars. 0070, 0071; Fig. 3E).
Regarding claim 2, see par. 0046.
Regarding claim 3, a plurality of wave crests are determined (R peaks; Figs. 3D and 3E) and a plurality of time intervals between the wave crests (i.e., heart RR intervals).
Regarding claim 4, see pars. 0073-0076 and 0083.
Regarding claim 5, see pars. 0001, 0012, 0017, 0039.
Regarding claim 7, see pars. 0024, 0025, 0075, 0083 and 0086, where SD1/SD2 represents the recited dispersion calculation ratio with respect to the diagonal (line of identity; with the minimum sum being the distance of points from the diagonal along an axis vertical/perpendicular thereto).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner.
Regarding claim 6, while Hubner does not explicitly refer to the use of a heart rhythm classifier model generated by training beforehand using machine learning, the use of machine learning in medical diagnostic devices is old and well-known.  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Bardy et al. (Bardy: Pub. No. 2016/0192853).
Regarding claim 9, while Hubner does not explicitly discuss the use of both a wearable device and a host device, such a feature is old and well-known in the medical diagnostics art.  Bardy, for example, discloses a related system wherein it is taught that wearable sensor devices may wirelessly communicate information to host devices such as smartphones, personal computers, etc. (par. 0064).  A lightweight wearable device may be best suited to conveniently and comfortably detect physiological signals from the wearer’s body, while a host device (e.g., a smartphone), may be better suited to conveniently display the diagnostic outcome to the user, or may allow a device with greater processing power (or other capabilities) to be employed than possible with a body worn unit.  To include a host device would have been therefore considered a matter of obvious design to those of ordinary skill in the art.
Regarding claim 10, note the comments made above for related claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greifer, Kawamura and Kamen discloses the use of Poincare plots to assess cardiac arrhythmia risk, epilepsy and autonomic activity respectively.  Gopalakrishnan et al. employs machine learning to analyze patterns in R-R interval data (par. 0052).  Brockway analyzes Poincare plot shapes (par. 0068) to determine arrhythmia conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
September 7, 2022